     Case 3:20-cv-00399-MMD-CLB Document 13 Filed 11/25/20 Page 1 of 6


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    HEATH VINCENT FULKERSON,                           Case No. 3:20-cv-00399-MMD-CLB

7                                    Plaintiff,                       ORDER
            v.
8
     ALLSTATE INSURANCE,
9
                                  Defendant.
10

11   I.     SUMMARY

12          Pro se Plaintiff Heath Fulkerson (“Plaintiff” or “Fulkerson”) filed a complaint

13   against Defendant Allstate Insurance alleging property liability and insurance bad faith

14   related to two separate incidents on Plaintiff’s late father’s property. (ECF No. 1-1

15   (“Complaint”).) Plaintiff also filed an application to proceed in forma pauperis (ECF No.

16   1), along with a motion to submit his Complaint (ECF No. 1-2 (“Submission Motion”)).

17   Defendant has moved to dismiss Plaintiff’s Complaint. (ECF No. 7 (“Dismissal

18   Motion”).)1

19          Before the Court is the Report and Recommendation (ECF No. 10 (“R&R”)) of

20   United States Magistrate Judge Carla L. Baldwin. The R&R recommends the Court

21   deem Plaintiff a vexatious litigant, this case be dismissed, and Plaintiff’s in forma

22   pauperis application along with his Submission and Dismissal Motions be denied as

23   moot. (Id. at 1.) Plaintiff filed a “reply” to Judge Baldwin’s R&R, which the Court will

24   interpret as an objection to the R&R. (ECF No. 11 (“Objection”).)2 Additionally, Plaintiff’s

25
            1Plaintiff did not file a response to Defendant’s Dismissal Motion. In any event,
26
     Defendant was not required to file any responsive pleading because the Court has not
27   directed the Complaint to be filed and served.
            2Plaintiff’s objection to the R&R and his request for a change of venue were filed
28   in the same motion. Plaintiff’s Objection and his Venue Motion thus appear respectively
     as ECF Nos. 11 and 12 on the docket.
     Case 3:20-cv-00399-MMD-CLB Document 13 Filed 11/25/20 Page 2 of 6


1    Objection appears to request a change of venue, which the Court will treat as a motion

2    to transfer venue. (ECF No. 12 (“Venue Motion”).)

3           The Court will overrule Plaintiff’s Objection because the Court agrees with Judge

4    Baldwin’s recommendations, and will fully adopt the R&R. Additionally, the Court denies

5    Plaintiff’s Venue Motion as there is insufficient factual or legal basis to grant the Motion.

6    II.    BACKGROUND

7           The Court incorporates by reference Judge Baldwin’s recitation of the factual

8    background of this case (ECF No. 10 at 4) and the list of (22) cases Fulkerson has filed

9    in this Court (id. at 5-6), and does not recite it here.

10   III.   PLAINTIFF’S OBJECTION

11          A.     Review of the Magistrate Judge’s Recommendation

12          The Court “may accept, reject, or modify, in whole or in part, the findings or

13   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

14   timely objects to a magistrate judge’s report and recommendation, the Court is required

15   to “make a de novo determination of those portions of the [report and recommendation]

16   to which objection is made.” Id. Because of Plaintiff’s Objection to the R&R (ECF No.

17   11), the Court undertakes a de novo review of it.

18          B.     Failure to State a Claim

19           Judge Baldwin recommends that Plaintiff’s Complaint be dismissed for failure to

20   state a claim and because Plaintiff has not shown he has standing to bring this action.

21   (ECF No. 10 at 4-5.) Plaintiff counters that his case is “brought on factual grounds” and

22   “his claim brought has factual basis.” (ECF No. 11 at 1.) However, a de novo review of

23   Plaintiff’s Complaint reveals that Plaintiff’s factual allegations are indeed—as Judge

24   Baldwin determined—"conclusory, vague, and ambiguous.” (ECF No. 10 at 4.) Rule

25   8(a)(2) of the Federal Rules of Civil Procedure requires that a complaint contain “a short

26   and plain statement of the claim showing that the pleader is entitled to relief.” Bell

27   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). Here, Plaintiff’s

28   Complaint fails to show Defendant acted in bad faith and Plaintiff is entitled to relief. Nor



                                                    2
     Case 3:20-cv-00399-MMD-CLB Document 13 Filed 11/25/20 Page 3 of 6


1    does the Complaint establish that Plaintiff has standing to bring this action. The Court

2    agrees with Judge Baldwin’s recommendation that the Complaint be dismissed.

3           C.     Vexatious Litigant

4           Judge Baldwin’s R&R recommends that Plaintiff be deemed a vexatious litigant

5    and be “enjoined from filing any further action or papers in the district without first

6    obtaining leave of the Chief Judge of this court.” (ECF No. 10 at 5-8.) Plaintiff’s

7    Objection does not address this recommendation. The Court need only “make a de

8    novo determination of those portions of the [report and recommendation] to which

9    objection is made.” 28 U.S.C. § 636(b)(1). However, a court must approach the fact of

10   declaring a litigant vexatious with caution and pre-filing orders to that effect “should

11   rarely be filed.” De Long v. Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990).

12          The Ninth Circuit has provided guidelines for courts to apply before ordering pre-

13   filing restrictions. Id. at 1146-48. First, to be compliant with the requirements of due

14   process, a court must provide the litigant with notice and “an opportunity to oppose the

15   order before it is entered.” Id. at 1147. Second, to ensure adequate review, a court must

16   provide “a listing of all the cases and motions that led the district court to conclude that

17   a vexatious litigant order was needed.” Id. Third, the district court must make

18   “substantive findings as to the frivolous or harassing nature of the litigant’s action.” Id. at

19   1148 (citation omitted). Finally, a vexatious litigant order “must be narrowly tailored to

20   closely fit the specific vice encountered.” Id.

21          Here, Judge Baldwin’s R&R provided Plaintiff with notice and the objection

22   process gave Plaintiff an opportunity to oppose the R&R and this order. Plaintiff forwent

23   his opportunity in not raising his opposition in his Objection. Judge Baldwin’s citation to

24   22 different cases in the District of Nevada where Plaintiff is a pro se litigant (ECF No.

25   10 at 5-7), establishes a case list on the record that leads the Court to conclude a

26   ///

27   ///

28   ///



                                                   3
     Case 3:20-cv-00399-MMD-CLB Document 13 Filed 11/25/20 Page 4 of 6


1    vexatious litigant order is needed.3 As Judge Baldwin correctly noted, these cases were

2    dismissed based on lack of jurisdiction, failure to state a claim, duplicative, or because

3    they were frivolous. (Id. at 6-7.) These cases show Plaintiff’s “activities [are] numerous”

4    and “abusive.” De Long, 912 F.2d at 1147. Moreover, the Court agrees with Judge

5    Baldwin that “[r]equiring Plaintiff to seek leave prior to filing new lawsuits is narrowly

6    tailored because he will still have access to this court by requesting leave.” (ECF No. 10

7    at 8.) See Tagle v. Dep’t of Homeland Sec., Case No. 2:15-cv-02506-APG-VCF, 2019

8    WL 2305155, *1 (D. Nev. May 30, 2019) (requiring a vexatious litigant to seek leave of

9    court before filing any additional actions). For the foregoing reasons, the Court agrees

10   with Judge Baldwin and adopts the R&R in its entirety.

11   IV.    VENUE

12          Plaintiff asks for a transfer of venue “due to the Cvourt [sic] being prejudicial and

13   violating his right to a fair court case” (ECF No. 12 at 1), because of “the inequalities

14   and rampid [sic] violations” of his rights. (Id.) For Plaintiff to transfer venue, two

15   requirements must be met on its face: “(1) that the district to which [Plaintiff] seeks to

16   have the action transferred is one in which the action ‘might have been brought,’ and (2)

17   that the transfer be for the convenience of parties and witnesses, and in the interest of

18   justice.” Amazon.com v. Cendant Corp., 404 F. Supp. 2d 1256 (W.D. Wash. 2005)

19   (citing 28 U.S.C. § 1404(a)). Plaintiff’s Venue Motion does neither. Plaintiff has failed to

20   meet his burden of proof. See Amini Innovation Corp. v. JS Imports, Inc., 497 F. Supp.

21   2d 1093, 1109 (C.D. Cal. 2007) (“The burden is on the moving party to establish that a

22   transfer would allow a case to proceed more conveniently and better serve the interest

23   of justice.”). The Court thus denies Plaintiff’s Venue Motion.

24   ///

25   ///

26

27
            3Judge  Baldwin additionally took judicial notice that Plaintiff has also made filings
28   in the Second Judicial District Court for the State of Nevada, U.S. District Court for the
     Northern District of California, and the Ninth Circuit. (Id. at 7.)


                                                  4
     Case 3:20-cv-00399-MMD-CLB Document 13 Filed 11/25/20 Page 5 of 6


1    V.      CONCLUSION

2            It is therefore ordered that the Report and Recommendation of Magistrate Judge

3    Carla L. Baldwin (ECF No. 10) is accepted and adopted in full.

4            It is further ordered that Plaintiff’s objection (ECF No. 11) is overruled.

5            The Court declares that Heath Vincent Fulkerson is a vexatious litigant. The

6    Court invokes its inherent authority under 28 U.S.C. § 1651(a) to enjoin and prohibit

7    Fulkerson from filing any complaint, petition, or other document in this Court without first

8    obtaining leave of this Court. In order to file any papers in this Court, Fulkerson must

9    first file an application for leave. The application must be supported by a declaration of

10   Fulkerson stating: (1) that the matters asserted in the new complaint or papers have

11   never been raised and disposed of on the merits by any court; (2) that the claim or

12   claims are not frivolous or made in bad faith; and (3) that Fulkerson has conducted a

13   reasonable investigation of the facts and investigation supports Fulkerson’s claim or

14   claims. A copy of this order declaring that Fulkerson is a vexatious litigant must be

15   attached to any application submitted to this Court. Failure to comply with these

16   instructions will be sufficient grounds for denial of an application.

17           It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

18   No. 1) is denied as moot.

19           It is further ordered that Plaintiff’s complaint (ECF No. 1-1) be filed.

20           It is further ordered that Plaintiff’s complaint (ECF No. 1-1) is dismissed for failure

21   to state a claim.

22           It is further ordered that Plaintiff’s motion to submit (ECF No. 1-2) his complaint is

23   denied as moot.

24           It is further ordered that Defendant’s motion to dismiss (ECF No. 7) is denied as

25   moot.

26           It is further ordered that Plaintiff’s motion to transfer venue (ECF No. 12) is

27   denied.

28   ///



                                                    5
     Case 3:20-cv-00399-MMD-CLB Document 13 Filed 11/25/20 Page 6 of 6


1          The Clerk of Court is directed to close the case and enter judgment accordingly.

2          DATED THIS 25th Day of November 2020.

3

4
                                            MIRANDA M. DU
5                                           CHIEF UNITED STATES DISTRICT JUDGE

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28



                                               6
